  Case 21-03006-sgj Doc 25 Filed 06/03/21        Entered 06/03/21 17:36:10       Page 1 of 3




Deborah Deitsch-Perez
STINSON LLP
3102 Oak Lawn Avenue, Suite 777
Dallas, Texas 75219
Telephone: (214) 560-2201
Facsimile: (214) 999-4667
Counsel for Defendant Highland Capital
Management Services, Inc.


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                             §                              Case No. 19-34054-SGJ-11
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §                              Chapter 11
                                   §
     Debtor.                       §
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
     Plaintiff.                    §
                                   §
v.                                 §
                                   §                             Adversary No.: 21-03006-sgj
HIGHLAND CAPITAL MANAGEMENT        §
SERVICES, INC.,                    §
                                   §
     Defendant.                    §

                  ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE that, pursuant to Rule 9010(b), Fed. R. Bankr. P., Deborah

Deitsch-Perez and Michael P. Aigen of Stinson LLP hereby enter this Notice of Appearance in the

above-styled case on behalf of Defendant Highland Capital Management Services, Inc., and,

pursuant to Rules 2002 and 9007, Fed. R. Bankr. P., request that all notices and pleadings given

or required to be served in these proceedings be served upon the undersigned at the postal and

email addresses, telephone, and telecopy numbers listed below.




                                             -1-
CORE/3522697.0002/166921364.2
  Case 21-03006-sgj Doc 25 Filed 06/03/21           Entered 06/03/21 17:36:10        Page 2 of 3




         PLEASE TAKE FURTHER NOTICE that the foregoing request includes notices and

pleadings referred to in the Federal Rules of Bankruptcy Procedure and any applicable local rules,

and additionally includes, without limitation and where applicable, any application, complaint,

demand, notice of hearing, motion, objection, plan, disclosure statement, pleading, or request,

formal or informal, whether transmitted or conveyed by mail, email, telecopy or otherwise.

         This notice and any subsequent appearance, pleading, claim, or suit shall not operate to

waive any right of Highland Capital Management Services, Inc., to withhold consent to entry of

final judgments by the Bankruptcy Court in particular proceedings in the captioned cases, have

final orders in non-core matters entered only after de novo review by a District Court judge,

withdraw the reference of any such proceedings to the District Court, seek trial by jury in any such

proceedings, or assert other rights, claims, actions, defenses, setoffs, or recoupments to which

Highland Capital Management Services, Inc. is or may be entitled under agreements, in law, or in

equity, including any defenses as to jurisdiction, all of which rights, claims, actions, defenses,

setoffs, and recoupments expressly are hereby reserved.


                                                     Respectfully submitted,

                                                     STINSON LLP

                                                     By: /s/ Deborah Deitsch-Perez
                                                        Deborah Deitsch-Perez
                                                        State Bar No. 24036072
                                                        deborah.deitschperez@stinson.com
                                                        Michael P. Aigen
                                                        State Bar No. 24012196
                                                        michael.aigen@stinson.com


                                                     3102 Oak Lawn Avenue, Suite 777
                                                     Dallas, Texas 75219-4259
                                                     Telephone: (214) 560-2201
                                                     Telecopier: (214) 560-2203


                                               -2-
CORE/3522697.0002/166921364.2
  Case 21-03006-sgj Doc 25 Filed 06/03/21          Entered 06/03/21 17:36:10         Page 3 of 3




                                                     ATTORNEYS FOR
                                                     DEFENDANT HIGHLAND CAPITAL
                                                     MANAGEMENT SERVICES, INC.

                                CERTIFICATE OF SERVICE

        I certify that on June 3, 2021, a true and correct copy of the foregoing document was served
on all counsel of record via the Court’s electronic filing system.

                                                       /s/ Deborah Deitsch-Perez
                                                        Deborah Deitsch-Perez




                                               -3-
CORE/3522697.0002/166921364.2
